DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/11/2020.
 Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant is suggested to include information of the figures 2A-4A with associated text of the specification (e.g., the secure signature, additional memory space, etc.) to the claims to improve the application for providing a better condition for an allowance.

Claim Objections
Claims 1 and 12-14 are objected to because of the following informalities: claims recite an acronym (e.g., ID), which should be spell out at the first time appeared in a claim set.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 14 recite “… obtaining an updated timestamp…”, however, it is not clear whether “an updated timestamp” is the updated timestamp of “a request timestamp” included before or updating any timestamp not related to the claimed limitations (or it is not clear to define a boundary of the claimed limitation). 
Claims 2-10 and 15-20 depend from the claim 1 or 14, and are analyzed and rejected accordingly.

Claim 2 recites “… decrypting the signature … comparing the decrypted signature and the hashed validation package”, however, it is not clear (1) how the signature (or the plain text) is decrypted - note: only an encrypted data can be decrypted; (2) how to compare two different types of data (e.g., the decrypted signature and the hashed validation package).
Claim 3 recites “… storing … the access-request package on the device, resulting in the validation package …”, however, it is not clear (1) how storing the access-result package results the validation package – note: the access-request package and the validation package contain different contents.
Claim 4 recites “… wherein the updated device ID is the validation device ID …”, however, it is not clear whether “the updated device ID” is obtained by updating any device ID or not.
Claim 5 recites “… the validation package is obtained from the access-key package”, however, it is not clear how the validation package with a validation device ID and the validation timestamp can be obtained from the access-key package comprising the signature (or omitting necessary step(s)/component(s) which cause the claimed limitations unclear).
Claim 8 recites “… obtaining a further updated timestamp …”, it is not clear whether “a further updated timestamp” is obtained by updating “the updated timestamp” or not.
Claim 10 recites “… revalidating the timestamp …”, it is not clear whether “the timestamp” is the same as “validation timestamp” or “an updated timestamp” (otherwise, “the timestamp” has an antecedent basis issue).

Claim 11 recites:
“… confirming that the request is authorized to access the requested feature of the device …”, however, it is not clear whether “the requested feature” is the same as “an access-request package” included before or not (otherwise, “the requested feature” has an antecedent basis issue);
“… encrypting the hashed access-request package, resulting in a signature …”, however, it is not clear how encrypted hash results the signature.
Claims 12 and 13 depend from the claim 11 and analyzed and rejected accordingly.

Claim 13 recites “… adding the request device ID and …”, but the claimed “the request device ID” has an antecedent basis issue (e.g., not defining “a request device ID” before).

Claims 16 and 18 recite “… from the device …”, but the claimed “the device” has an antecedent basis issue (e.g., not defining “a device” before).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messerges (US 9,450,947 B2).

As per claim 1, Messerges teaches a method comprising:
obtaining an access-request package from a device, wherein the access-request package comprises a request device ID and a request timestamp; transmitting the access-request package to a trusted authority [figs. 1, 3; col. 4, lines 13-27; col. 5, lines 34-38 of Messerges teaches obtaining an access-request package (e.g., response information for the establishment request) from a device, wherein the access-request package comprises a request device ID (e.g., the unique identifier associated with the device) and a request timestamp (e.g., the secured expiration value or the timestamp); transmitting the access-request package to a trusted authority (e.g., the certificate authority)];
receiving an access-key package, wherein the access-key package comprises a signature; obtaining a validation package, wherein the validation package comprises a validation device ID and validation timestamp [col. 4, lines 27-30, 41-47; col. 5, lines 34-38 of Messerges teaches receiving an access-key package (e.g., a part of the transport layer security TLS certificate), wherein the access-key package comprises a signature; obtaining a validation package (e.g., the validity fields of the transport layer security TLS certificate), wherein the validation package comprises a validation device ID (e.g., the unique identifier associated with the device included in the validity fields of the TLS certificate) and validation timestamp (e.g., the secured expiration value/timestamp included in the validity fields of the TLS certificate)];
validating the signature in the access-key package; obtaining an updated timestamp; and comparing the validation timestamp to the updated timestamp [col. 4, lines 58-66; col. 5, lines 1-25 of Messerges teaches validating the signature (e.g., ensure to have a valid signature) in the access-key package; obtaining an updated timestamp (e.g., time in the specified validity range of time or MAC value); and comparing the validation timestamp (e.g., the secured expiration value/timestamp included in the validity fields of the TLS certificate) to the updated timestamp (e.g., the specified validity range of time or MAC value)].

As per claim 2, Messerges teaches the method of claim 1. 
Messerges further teaches wherein the validating comprises: hashing the validation package, resulting in a hashed validation package; decrypting the signature, resulting in a decrypted signature; and comparing the decrypted signature and the hashed validation package [col. 3, lines 65-67; col. 4, lines 1-15, 58-61; col. 5, lines 25-33 of Messerges teaches wherein the validating comprises: hashing the validation package (e.g., the validity fields of the transport layer security TLS certificate), resulting in a hashed validation package (e.g., using the cryptographic hash algorithm, the digital signature and an encryption algorithm); decrypting the signature, resulting in a decrypted signature; and comparing (e.g., to verify) the decrypted signature and the hashed validation package (e.g., hashed validity fields of the transport layer security TLS certificate)].

As per claim 3, Messerges teaches the method of claim 1. 
Messerges further teaches storing, after the transmitting, the access-request package on the device, resulting in the validation package; wherein the validation package is obtained from the device [col. 5, lines 38-56 of Messerges teaches storing, after the transmitting, the access-request package (e.g., the part of the transport layer security TLS certificate) on the device (e.g., the device 102), resulting in the validation package (e.g., the validity fields or information used in validation process of the transport layer security TLS certificate); wherein the validation package is obtained from the device (e.g., the device 102)].

As per claim 4, Messerges teaches the method of claim 1. 
Messerges further teaches obtaining, from the device, an updated device ID, wherein the updated device ID is the validation device ID; wherein obtaining the validation package comprises combining the validation device ID and the validation timestamp [col. 4, lines 62-66; col. 5, lines 3-15 of Messerges teaches obtaining, from the device, an updated device ID (e.g., the identifier in the signed TSL certificate), wherein the updated device ID is the validation device ID (e.g., the device ID used in the validation process); wherein obtaining the validation package comprises combining the validation device ID and the validation timestamp (e.g., the validity fields or information used in validation process of the transport layer security TLS certificate)]. 

As per claim 5, Messerges teaches the method of claim 1. 
Messerges further teaches wherein the validation package is obtained from the access-key package [col. 4, lines 23-30, 41-47; col. 5, lines 34-38 of Messerges teaches wherein the validation package (e.g., the validity fields of the transport layer security TLS certificate) is obtained from the access-key package (e.g., the part of the transport layer security TLS certificate)].

As per claim 6, Messerges teaches the method of claim 5. 
Messerges further teaches obtaining, from the device, an updated device ID; comparing the validating device ID and the updated device ID [col. 4, lines 62-66; col. 5, lines 3-15 of Messerges teaches obtaining, from the device, an updated device ID (e.g., the identifier in the signed TSL certificate); comparing (or matching) the validating device ID (e.g., the device ID used in the validation process) and the updated device ID (e.g., the identifier in the signed TSL certificate)].
 
As per claim 7, Messerges teaches the method of claim 1. 
Messerges further teaches wherein comparing the validation timestamp to the updated timestamp comprises: subtracting the validation timestamp from the updated timestamp, resulting in a timestamp delta; and determining whether the timestamp delta is within an authentication range [col. 4, line 67 - col. 5, line 43 of Messerges teaches wherein comparing the validation timestamp to the updated timestamp comprises: subtracting the validation timestamp (e.g., the secured expiration value/timestamp included in the validity fields of the TLS certificate) from the updated timestamp (e.g., the time in the specified validity range of time or MAC value), resulting in a timestamp delta; and determining whether the timestamp delta is within an authentication range (e.g., within the specified validity range)].

As per claim 8, Messerges teaches the method of claim 1. 
Messerges further teaches revalidating the validation timestamp, the revalidation comprising: obtaining a further updated timestamp; and comparing the further updated timestamp to the validation timestamp [col. 4, line 67 - col. 5, line 43; col. 6, lines 2-21 of Messerges teaches revalidating the validation timestamp (e.g., validating process using an updated timestamp value), the revalidation comprising: obtaining a further updated timestamp (e.g., the updated timestamp value); and comparing the further updated timestamp to the validation timestamp – see also rejections to the claim 1].

As per claim 9, Messerges teaches the method of claim 8. 
Messerges further teaches wherein the revalidating is performed periodically [col. 3, lines 58-61; col. 4, line 67 - col. 5, line 43; col. 6, lines 2-21 of Messerges teaches wherein the revalidating (e.g., validating process using an updated timestamp value) is performed periodically (e.g., a time period set in the expiration value)].

As per claim 10, Messerges teaches the method of claim 8. 
Messerges further teaches wherein the revalidating the timestamp further comprises revalidating the signature [col. 3, lines 58-61; col. 4, line 58 - col. 5, line 43; col. 6, lines 2-21 of Messerges teaches wherein the revalidating the timestamp further comprises revalidating the signature (e.g., validation processes include ensuring that the signed TLS certificate has a valid signature and ensuring that a secured expiration value in the TLS certification is valid)].

As per claim 11, Messerges teaches a method comprising:
receiving, from a requester, an access-request package for a device; confirming that the requester is associated with the device; confirming that the requester is authorized to access the requested feature of the device [figs. 1, 3; col. 1, lines 6-16; col. 3, lines 49-67; col. 4, lines 16-47 of Messerges teaches receiving, from a requester, an access-request package (e.g., response information for the establishment request) for a device; confirming that the requester is associated with the device (e.g., including the unique identifier associated with the device in the response information); confirming that the requester is authorized to access the requested feature of the device (e.g., using the certificate authority 106) – see also rejections to the claim 1];
hashing the access-request package, resulting in a hashed access-request package; encrypting the hashed access-request package, resulting in a signature; and transmitting the signature to the requester [col. 3, lines 65-67; col. 4, lines 1-15, 58-61; col. 5, lines 25-33 of Messerges teaches hashing the access-request package (e.g., using the cryptographic hash algorithm, the digital signature and an encryption algorithm to the response information for the establishment request), resulting in a hashed access-request package; encrypting the hashed access-request package (e.g., using the cryptographic hash algorithm, the digital signature and an encryption algorithm to the response information for the establishment request), resulting in a signature (e.g., the digital signature); and transmitting the signature to the requester (e.g., the user of the device for verification process) – see also rejections to the claim 1].

Claims 12 and 13 are method claims that correspond to the combination of the parts of the method claims 1 and 5, and are analyzed and rejected accordingly.

Claims 14-20 are system claims that correspond to the method claims 1, 2 and 4-8, and are analyzed and rejected accordingly -see figs. 1, 2 and col. 3 for the system components (e.g., processor, memory, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495